Exhibit 10.1

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

MammoTest and SenoScan Equipment Service

 

This License Agreement (“License Agreement”) is entered into and made effective
on this 23rd day of January, 2006 (the “Effective Date”), by and between:

 

Fischer Imaging Corp., a Delaware corporation, having a principle place of
business at 12300 North Grant Street, Denver, Colorado 80241 (“Fischer”), and

 

Eastman Kodak Company, a New Jersey corporation, having a principle place of
business at 343 State Street, Rochester, New York 14650 (“Kodak”).

 

WHEREAS, Fischer provides warranty and maintenance services with respect to
certain mammography Equipment, as defined in Section 1.4 herein, that has been
manufactured and marketed by Fischer;

 

WHEREAS, concurrently with the execution of this License Agreement, Kodak and
Fischer have entered into a separate Services Agreement under which Fischer has
agreed to provide to Kodak certain licenses, deliverables, training and
assistance to enable Kodak to Service, as defined in Section 1.15 herein, the
Equipment under new service agreements that Kodak intends to offer to current
owners of the Equipment; and

 

WHEREAS, Service of the Equipment will require the use of Intellectual Property
that Fischer sold and assigned to Hologic Inc. (“Hologic”) in an agreement,
under which a right was granted or reserved to Fischer to grant sub-licenses
under such Intellectual Property for the purpose of providing such Services; and

 

WHEREAS, Fischer desires to grant to Kodak, and Kodak desires to receive from
Fischer, a license to such Intellectual Property for purposes of providing such
Services in accordance with the terms and condition of this License Agreement.

 

NOW THEREFORE, in consideration of the mutual promises herein set forth, the
parties agree as follows:

 

1.                                  DEFINITIONS

 

1.1           “Affiliate” means any company or other legal entity that is
directly or indirectly controlled by another company or other legal entity.
Control means the ability to direct the policy or operations of an entity,
directly or indirectly, and shall be presumed in the case of the possession of
more than fifty percent (50%) of the voting stock of the controlled entity or
the possession of the maximum ownership permitted by operation of local laws or
regulations governing such entity.

 

1.2           “Consumables” means disposable materials or Parts that are used
with the Equipment once during the course of a procedure and discarded
thereafter

 

--------------------------------------------------------------------------------


 

1.3           “Deliverables” means the items, materials and information
identified in Exhibit B attached hereto and made part hereof.

 

1.4           “Equipment” means all mammography equipment that was sold or
distributed by Fischer under the brand names “MammoTest” and “SenoScan” prior to
September 29, 2005, or that was/is sold or distributed by Fischer thereafter
with the written approval of Hologic.

 

1.5           “Hologic IP” means the Intellectual Property relating to the
Equipment and Licensed Software that was sold and assigned by Fischer to Hologic
under the Hologic IP Agreement, including modifications and additions thereto
made by Fischer as permitted by and in accordance with the Hologic IP Agreement
after closing of the Hologic IP Agreement.  The Hologic IP includes, but is not
limited to the Patents identified in Exhibit A attached hereto and made a part
hereof and the Deliverables identified in Exhibit B.  The Hologic IP shall not
include any modifications and additions made by Hologic to the Intellectual
Property relating to the Equipment and Licensed Software.

 

1.6           “Hologic IP Agreement” means the agreement(s) between Fischer and
Hologic dated June 22, 2005, under which Fischer sold and assigned to Hologic
the Hologic IP, including the right to manufacture, use, distribute and service
the Equipment and Licensed Software, and under which, Fischer retained or was
granted a license and right to grant sub-licenses to use the Hologic IP to
perform Services for the Equipment.

 

1.7           “Intellectual Property” or “IP” means intellectual property rights
including Patents, mask rights, copyrights, proprietary know-how, trademarks and
trade names.

 

1.8           “Licensed Software” means software used for service or operation
of the Equipment in object code form and source code form, and related
documentation.

 

1.9           “Licensed Territory,” means all countries throughout the world,
but excluding Mexico.

 

1.10         “Manuals” means manuals that are used or provided by Fischer in
connection with installation, service or operation of the Equipment, and related
documentation.

 

1.11         “Parts” means spare parts for the Equipment, including purchased
Parts and Parts that are custom made for the Equipment (“Custom Parts”).  Parts
include, but are not limited to, Consumables and the Parts listed under Parts
Information in Exhibit B with the Custom Parts identified separately

 

1.12         “Patent” means all forms of proprietary right granted by the U.S.
or any foreign government with respect to a design or invention, including
patents, patent applications and certificates of addition, utility models and
enforceable patent applications, as well as divisions, reissues, continuations,
renewals and extensions of the foregoing.

 

1.13         “Permitted Upgrades” mean (i) any Upgrade, the provision of which
does not result, directly or indirectly, in any remuneration or payment to
Fischer, Kodak or any Affiliate of Kodak, (ii) any Upgrade which Kodak
reasonably determines to be necessary to ensure the safe operation of any
Equipment in accordance with applicable health and safety standards, (iii)

 

2

--------------------------------------------------------------------------------


 

any Upgrade which corrects any identified bugs in the Licensed Software,
provided that any such software bug fix merely corrects a problem and does not
provide additional functionality or significant feature enhancements to such
Equipment, (iv) any Upgrade which improves serviceability or service diagnostics
of Licensed Software, provided that any such Upgrade does not provide any new
operational functionality or significant feature enhancements to such Equipment,
(v) with respect to Fischer’s MammoTest product line, the sale and installation
of replacement cameras and other spare parts comprising Fischer’s MammoTest
products that are primarily designed to improve the image quality, cost
effectiveness and/or reliability of such products which may result from
Fischer’s sustaining engineering activities after the date hereof but which do
not result from any product development activities performed by Fischer after
September 29, 2005, (vi) with respect to Fischer’s SenoScan product line, the
sale or transfer of any spare parts which may result from Fischer’s sustaining
engineering activities after the date hereof but which do not result from any
product development activities performed by Fischer after September 29, 2005,
(vii) with respect to the Fischer’s SenoScan product line, until June 30, 2006,
any Upgrades which are required to be performed by Fischer to the SenoScan
Upgrade Contract as set forth on Schedule 2.10(j) of the Hologic IP Agreement as
such contracts were in effect on June 22, 2005, (viii) with respect to Fischer’s
SenoScan product line, the sale and installation to any of Fischer’s installed
customer base existing as of September 29, 2005 of the Senoview (the Fischer
Imaging workstation) or Cedara radiologist review workstations on any SenoScan
products sold prior to September 29, 2005, and (ix) any other upgrade expressly
consented to in writing by Hologic, which consent may be granted or denied in
Hologic’s sole and absolute discretion.

 

1.14         “Revision(s)” means any alteration to the Licensed Software that
improves serviceability and diagnostics of Licensed Software or corrects an
imperfection or deficiency or bug in the Licensed Software, provided such
alteration does not add any new operational functionality or significant feature
enhancement to the Licensed Software, and any alteration to the Manuals to the
extent necessary to reflect Revisions to the Licensed Software or authorized
changes to the Equipment made in the course of performing Services under this
Agreement.  Revisions shall specifically exclude any Upgrade other than
Permitted Upgrades.

 

1.15         “Service(s)” means repair and maintenance of the Equipment and
Licensed Software.  Such Services shall include testing, diagnosing, and
repairing defects or malfunctions in such installed Equipment, making the
Equipment conform with its specifications and regulatory requirements, or as
needed if Kodak reasonably determines that Services are necessary to ensure the
safe operation of the Equipment in whole or in part in accordance with
applicable health and safety standards.  Services also include correcting any
identified bugs or defects in the Licensed Software.  Services shall
specifically exclude the right to perform any Upgrades other than Permitted
Upgrades.

 

1.16         “Transfer Date” means the date, which is three (3) calendar months
following the Effective Date hereof.

 

1.17         “Transition Period” means the three (3) month period between the
Effective Date and the Transfer Date.

 

3

--------------------------------------------------------------------------------


 

1.18         “Upgrade” means any alteration, upgrade, improvement, modification,
adaptation or feature enhancement to any Equipment or the Licensed Software.

 

2.                                  LICENSE RIGHTS

 

2.1                                 Grant.  Fischer hereby grants to Kodak and
its Affiliates a royalty free, paid-up license under the Hologic IP (without the
right to grant sub-licenses thereunder) only to the extent necessary to perform
Services on Equipment in the Licensed Territory.  This license includes and is
limited to:

 

(a)           the right to perform Services on the Equipment;

 

(b)           the right to use and operate the Equipment;

 

(c)           the right to use, copy, and make Revisions to the Licensed
Software, and to install and distribute the Licensed Software and the Revisions
made thereto for use on the Equipment in the course of performing Services;

 

(d)           the right to use, copy, and make Revisions to the Manuals and to
distribute those Manuals intended for customers, and the Revisions made thereto
for use in the operation and Servicing of the Equipment;

 

(e)           the right to make, have made use, sell and distribute Parts and
Consumables,

 

(f)            the right to provide service training to end customers that have
purchased Equipment directly or indirectly from Fisher, and

 

(g)           the right to perform Permitted Upgrades.

 

Except as expressly provided in this License Agreement, neither Kodak nor its
Affiliates may modify, translate, reverse engineer, decompile, disassemble,
re-engineer or create derivative works based on the Licensed Software nor may
Kodak or its Affiliates use any item of Hologic Confidential Information as
defined in Section 4.1, to perform any product development activities.

 

2.2           Sub-License. Kodak and Fischer each hereby acknowledges that (i)
this License Agreement constitutes a sub-license by Fischer entered into
pursuant to Section 5A of the Hologic IP Agreement; and (ii) the license granted
to Kodak hereunder is a sublicense expressly limited to and by the express terms
of the license granted by Hologic to Fischer pursuant to Section 5A.1(a)(iii)
and (iv) of the Hologic IP Agreement and does not grant to Kodak any rights
other than those set forth in Section 5A.1(a)(iii) and (iv) of the Hologic IP
Agreement unless otherwise expressly set forth herein.

 

2.3           Service Contract Renewals.  Fischer hereby agrees that it will not
attempt to renew the service contract of any current customer of Fischer who
receives Service from Kodak

 

4

--------------------------------------------------------------------------------


 

after the date of this Agreement unless such customer has first refused to enter
into a new Service contract with Kodak.  With respect to any of Fischer’s
Service customers that do not enter into a new Service contract with Kodak,
Fischer retains the right to continue to Service such customers, or to contract
out the Service obligations to another party.  For so long as Fischer continues
to perform Services or to have warranty or maintenance obligations with respect
to the Equipment, Fischer retains for itself the right and license to use and
exercise the Hologic IP to Service the Equipment concurrently with Kodak. 
Nothing herein limits or restricts Hologic’s own right to use, exercise,
transfer, license, or further sublicense the Hologic IP; including, without
limitation, the right to provide service, with respect to the Equipment, to any
customer of Fischer, Kodak or any other party.

 

2.4                                 Restrictions and Limitations.

 

(a)           Kodak and its Affiliates shall not remove, alter or obscure any
copyright, trademark or other proprietary notice or marking on or within the
Equipment, Licensed Software or Manuals.

 

(b)           All rights and licenses not expressly set forth in this License
Agreement are reserved by Fischer and Hologic.  Kodak and its Affiliates shall
use the Hologic IP only as expressly permitted herein in order to perform the
Services.

 

(c)           Fischer reserves all of its rights and licenses to the Hologic IP
within Mexico.  All references in this License Agreement to the license granted
to Kodak and its Affiliates exclude the right to use or exercise the Hologic IP
in Mexico, or to provide Services on Equipment installed in Mexico.

 

2.5                                 No Implied Licenses.  Nothing in this
License Agreement shall be construed as granting Kodak or its Affiliates, or any
customer of Kodak, any right or license under any Intellectual Property right of
Fischer or Hologic by implication, estoppel or otherwise, except as expressly
set forth in this License Agreement.  Hologic retains sole and exclusive
ownership of the Hologic IP.

 

2.6                                 Records & Audits.  Kodak shall, and shall
cause its Affiliates to, keep and maintain complete and accurate records
relating to the performance of Services hereunder in sufficient detail to enable
Fischer and/or Hologic to confirm their compliance with the scope and
restrictions of the license rights granted under this Section 2.  Such records
shall include, but not be limited to copies of all correspondence with Fisher
incorporating Hologic Confidential Information or relating to the transfer of
Hologic Confidential Information.  Kodak and its Affiliates also shall maintain
a record of all third parties to whom Kodak provides Hologic Confidential
Information, and a copy of the confidentiality agreement with each such third
party covering such disclosure.  Each such record shall be maintained by Kodak
and its Affiliates for a period of three (3) after its creation.  Such records
of Kodak and its Affiliates may be audited from time to time, but not more than
once in each calendar year, by an independent certified public accountant
appointed by Fisher or Hologic and reasonably acceptable to Kodak, to the extent
necessary to verify such compliance.  All such audits shall be conducted
following reasonable prior written notice and the auditors shall comply with
normal safety and security

 

5

--------------------------------------------------------------------------------


 

procedures of Kodak and its Affiliates, and shall agree in writing to treat all
information furnished by Kodak and its Affiliate in the course of such audit as
confidential to Kodak and its Affiliates.  Such inspection shall be undertaken
at the expense of the party requesting the audit.

 

3.                                  DELIVERY

 

3.1           Promptly upon execution of this License Agreement by both parties,
Fischer shall deliver to Kodak the Deliverables identified in Exhibit B to the
extent not previously provided to Kodak.

 

4.                                  CONFIDENTIALITY

 

4.1                                 Any information relating to Services or
Equipment that is provided to Kodak hereunder in documented form, including but
not limited to Licensed Software and Parts Drawings, shall be treated as
confidential information of Hologic (“Hologic Confidential Information “) under
this License Agreement.  Except as expressly permitted herein, Kodak shall not
disclose, provide or otherwise make available any item of the Hologic
Confidential Information, in whole or in part, to any third party.  Kodak shall
use all reasonable efforts and exert a reasonable degree of care to protect the
Hologic Confidential Information, and shall provide such information only to
employees, agents and contractors of Kodak and its Affiliates on a need-to-know
basis who have entered into agreements to protect confidential information
received in the course of work for Kodak or its Affiliates on terms at least as
protective as the provisions of this Section. Any breach of the provisions of
this Section 4.1 by Kodak’s or its Affiliates’ employees, agents, or
contractors, shall be deemed to be a breach by Kodak itself.  Kodak agrees to
protect the Hologic Confidential Information with the same standard of care and
procedures, but in no event less than a reasonable standard of care, which it
uses to protect its own trade secrets and proprietary information of similar
nature.

 

4.2                                 The obligations of Kodak and its Affiliates
under this Section 4 with regard to the Hologic Confidential Information shall
remain in effect for so long as the Hologic Confidential Information remains
confidential. Notwithstanding the foregoing, Kodak and its Affiliates shall have
no obligation hereunder with respect to any information which Kodak can
demonstrate:

 

(a)           is publicly disclosed and generally available through no wrongful
act of Kodak, Fischer or its Affiliates;

 

(b)           is rightfully received from a third party without restriction and
without breach of this License Agreement;

 

(c)           was already known to Kodak or its Affiliates without obligation of
confidentiality prior to its disclosure by Fischer hereunder; or

 

(d)           is independently developed by personnel of Kodak or its Affiliates
without access to, or reliance on, Hologic Confidential Information, and without
breach of this License Agreement.

 

6

--------------------------------------------------------------------------------


 

4.3           Upon termination of this License Agreement, Kodak shall destroy or
return to Fischer or Hologic the Licensed Software and Parts Drawings provided
hereunder and any other Hologic Confidential Information provided to Kodak
hereunder that is identified or labeled as the confidential or proprietary
information of Hologic then in Kodak’s or its Affiliates’ possession or under
their control, and certify such destruction or complete return to Fischer.

 

5.                                  WARRANTIES AND INDEMNIFICATION

 

5.1           Hologic IP.  Fischer represents and warrants that it entered into
the Hologic IP Agreement with Hologic, and that Fischer has the right under that
agreement or has subsequently secured the right to grant to Kodak the licenses
and rights granted under this License Agreement subject to the limitations and
restrictions set forth herein.  Fischer represents and warrants that Hologic has
consented to its entry into this Agreement and to the delivery of the six
complete Equipment units to Kodak, each of which shall be used only for Kodak’s
internal training and support purposes and which may not be sold, transferred or
otherwise disposed of in whole or in part to a third party.

 

5.2           Each party represents and warrants to the other that it has the
authority and rights necessary to enter into this License Agreement and to grant
the licenses and rights and perform the obligations contemplated herein.

 

5.3           EXCEPT AS EXPRESSLY STATED IN SECTION 5.1 AND 5.2, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY HEREUNDER.  EACH PARTY DISCLAIMS ALL OTHER
EXPRESS AND IMPLIED WARRANTIES, INCLUDING THE WARRANTIES OF ACCURACY,
COMPLETENESS OR EFFICACY OF THE HOLOGIC IP, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

 

5.4           Fischer shall defend, indemnify, and hold Kodak, its Affiliates,
and their respective agents, officers, employees, directors, and shareholders
harmless from and against any and all costs, liabilities, penalties, losses, and
reasonable attorneys’ fees and costs (collectively, “Losses”) occurring on or
after the Effective Date, arising from Fischer’s breach of this License
Agreement, and from any infringement of Intellectual Property or violation of
other third party rights in the course of Kodak providing Services hereunder to
the extent such infringement or violation is attributable to the use of
unmodified Hologic IP as authorized under this License Agreement in such
performance of Services.

 

5.5           Fischer shall defend, indemnify, and hold Kodak, its affiliates,
and their respective agents, officers, employees, directors, and shareholders
harmless from and against any and all Losses arising from any claim by Hologic
that Fischer has breached the license terms under the Hologic IP Agreement, and
any breach of Fischer’s representations and warranties made to Kodak in this
License Agreement.

 

5.6           Kodak shall defend, indemnify, and hold Fischer, its Affiliates,
and licensors (including Hologic), and their respective agents, officers,
employees, directors, and shareholders harmless from and against any and all
Losses from claims arising from Kodak’s breach of this License Agreement or
based on intellectual property infringement to the extent attributable to

 

7

--------------------------------------------------------------------------------


 

Revisions and redesigns of Equipment or Parts made or commissioned by Kodak, and
for injury or death of any person or persons, including employees of Kodak or
its Affiliates, or for loss of or damage to any property arising out of or in
any way relating to performance of Services by Kodak or its Affiliates or their
use of the Hologic IP under this Agreement, whether or not arising in tort or
occasioned by the negligence of Kodak or its Affiliates.

 

5.7           Kodak agrees that its breach of any restrictions or limitations in
Section 2 herein or its breach of its obligations of confidentiality under
Section 4.1 herein could cause irreparable harm to Fischer and/or Hologic, that
Fischer and Hologic’s remedies at law in the event of such breach may be
inadequate, and that, accordingly, in the event of such breach, a restraining
order or injunction or both may be issued against Kodak and/or any of the
subsidiaries, in addition to any other rights and remedies that are available to
Fischer and Hologic.



6.                                  TERM

 

6.1           Term.  This License Agreement shall commence on the Effective Date
first above written and shall continue until terminated in accordance with
Section 6.2.

 

6.2           Termination.  This License Agreement shall expire on its own terms
at such time when Kodak is no longer party to or bound under any Service
contracts for the Equipment.  Either party may terminate this License Agreement
and any other agreement entered into between the parties, in the event of a
material breach by the other of this License Agreement or of any other agreement
between the parties hereto, which material breach remains uncured for a period
of thirty (30) days following receipt of notice of breach.  Licenses granted
hereunder shall not survive termination of this License Agreement.  Fischer may
terminate this License Agreement immediately by written notice to Kodak in the
event of Kodak’s gross negligence or intentional misconduct under this License
Agreement.  Hologic shall be a third party beneficiary entitled to enforce
Kodak’s compliance with this License Agreement, and Hologic shall have the right
to terminate this Agreement (i) upon notice to Kodak in the event of a material
breach by Kodak of this License Agreement, which material breach remains uncured
for a period of thirty (30) days following receipt of notice of breach whether
such notice of breach was delivered by Fischer or Hologic, and (ii) immediately
upon written notice to Kodak in the event of Kodak’s gross negligence or
intentional misconduct under this License Agreement.

 

6.3           Consequence of Termination.  Upon expiration or termination of
this License Agreement, the right to use the Hologic IP hereunder shall
immediately terminate, and Kodak shall deliver to Hologic or destroy the Hologic
IP provided to Kodak hereunder that comprise Hologic Confidential Information,
and shall notify Fischer in writing of such destruction.



7.                                  GENERAL

 

7.1           Notices. Notices, statements and other communication required or
permitted under this License Agreement shall be given in writing and delivered
by hand, by receipted

 

8

--------------------------------------------------------------------------------


 

overnight courier service or by United States Postal Service, certified or
registered mail, postage prepaid, return receipt requested, or by facsimile to
the following addresses:

 

 

If to Fischer, to:

 

Fischer Imaging Corporation

 

 

 

12300 North Grant Street

 

 

 

Denver, Colorado 80241

 

 

 

Attn: Steven L. Durnil

 

 

 

Fax No.: 303-252-4256

 

 

 

 

 

with a copy to:

 

Davis Graham & Stubbs LLP

 

 

 

1550 17th Street, Suite 500

 

 

 

Denver, Colorado 80202

 

 

 

Attn: Ronald R. Levine, II, Esq.

 

 

 

Fax No.: 303-893-1379

 

 

 

 

 

with a copy to:

 

Hologic, Inc.

 

 

 

35 Crosby Drive

 

 

 

Bedford, MA 01730-1401

 

 

 

Attn: Robert Cascella

 

 

 

Fax No.: 781-276-0580

 

 

 

 

 

with a copy to:

 

Brown Rudnick Berlack Israels LLP

 

 

 

One Financial Center

 

 

 

Boston, MA 02111

 

 

 

Attn: Philip J. Flink, Esq.

 

 

 

Fax No.: 617-526-5000

 

 

 

 

 

 

 

 

 

If to Kodak, to:

 

Eastman Kodak Company

 

 

 

343 State Street

 

 

 

Rochester, New York 14650-0211

 

 

 

Attn: Director, Corporate Commercial Affairs

 

 

 

Fax No.: 585-724-9563

 

 

 

 

 

with a copy to:

 

Eastman Kodak Company

 

 

 

4915 Hallstead Way

 

 

 

Tampa, Fl 33647

 

 

 

Attn: Director, Multi-Vendor Equipment Services

 

 

 

Fax No.: 813-910-8263

 

7.2           Governing Law.  This License Agreement shall be governed by and
interpreted in accordance with the laws of the State of Colorado without giving
effect to its conflicts of law principles.

 

9

--------------------------------------------------------------------------------


 

7.3           Amendment.  No amendment or modification of the terms of this
License Agreement shall be binding on either party unless reduced to writing and
signed by an authorized officer of the party to be bound.

 

7.4           Waiver.  No failure or delay on the part of a party in exercising
any right hereunder will operate as a waiver of, or impair, any such right. No
single or partial exercise of any such right will preclude any other or further
exercise thereof or the exercise of any other right. No waiver of any such right
will be deemed a waiver of any other right hereunder.

 

7.5           Independent Contractors.  The parties hereto are independent
contractors, and not joint ventures or partners.  Neither party is authorized to
make any representation or warranty on behalf of the other, or to purport to be
an agent of the other, or to attempt to bind the other to any contract,
liability or other obligation.

 

7.6           Entire Agreement.  This License Agreement, the Services Agreement
of even date herewith, and the nondisclosure agreement between the parties
constitute the entire agreement between the parties hereto respecting the
subject matter hereof, and supersede and terminate all prior understandings
respecting the subject matter hereof, whether written or oral.  This License
Agreement may be amended by an instrument in writing executed by both parties
hereto, subject to Hologic’s prior approval which shall not be unreasonably
withheld.

 

7.7           Attorneys’ Fees.  In the event that any action or proceeding is
brought by either party for the enforcement or interpretation of this License
Agreement, the prevailing party in such action or proceeding shall be entitled
to recover from the non-prevailing party, in addition to any other remedy
obtained, the prevailing party’s reasonable attorneys’ fees and costs incurred
in connection therewith.

 

7.8           Assignment.  Neither party may assign this License Agreement, in
whole or in part, without the prior written approval of the other, except that
Kodak may assign this License Agreement without approval to a third party that
acquires substantially the entire business of Kodak to which this License
Agreement relates.  To the extent Kodak is authorized to assign all or a portion
of this License Agreement, it shall remain responsible under this License
Agreement for the acts and omissions of its assignees.

 

7.9           Counterparts and Facsimiles.  This License Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original.  Facsimile signatures constitute original signatures for purposes of
the execution of this License Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this License Agreement as of
the Effective Date.

 

Understood and agreed:

Understood and agreed:

 

 

FISCHER IMAGING CORP.

EASTMAN KODAK COMPANY

 

 

 

 

 

 

By:

/s/ Steven Durnil

 

By:

/s/ Kevin Hobert

 

 

 

 

Title:

President and CEO

 

Title:

President of the Health Group

 

 

 

 

 

 

 

Approved and Accepted:

 

 

 

 

 

HOLOGIC, INC.

 

 

 

 

 

By:

/s/ Robert Cascella

 

 

 

 

 

 

Its:

President and COO

 

 

 

 

11

--------------------------------------------------------------------------------


 

Kodak / Fischer License Agreement

Dated January 23, 2006

 

EXHIBIT A

 

HOLOGIC PATENTS

 

12

--------------------------------------------------------------------------------


 

Kodak / Fischer License Agreement

Dated January 23, 2006

 

EXHIBIT B

 

Deliverables

 

Parts Information: a list of the Parts; service history of the Parts; Parts
failure data; current inventory; identity of suppliers of purchased Parts; and
current prices for purchased Parts.

 

Parts Drawings: design and manufacturing drawings of the Parts, including
manufacturing design specifications and tolerances; and any tools and molds in
Fischer’s possession for making the Parts.

 

Licensed Software: copies of the latest release of any software, in source code
and executable versions, that is used for service or operation of the Equipment,
including databases and related technical documentation.

 

Manuals: copies of Service manuals (including wiring diagrams and theory
guides), installation manuals and user manuals for the Equipment in electronic
and hardcopy form.

 

Vendor lists, customer lists

 

All of the above constitute Hologic Confidential Information

 

13

--------------------------------------------------------------------------------